Citation Nr: 0309757	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  96-51 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disorder.   
 
2.  Entitlement to service connection for a right hip 
disorder.   
 
3.  Entitlement to service connection for a disorder 
manifested by leg and knee numbness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1968, and from January 1969 to July 1992.  This 
matter came before the Board of Veterans' Appeals (Board) 
from an October 1996 RO rating decision which denied service 
connection for a back disorder, a right hip disorder, and a 
disorder manifested by leg and knee numbness.  An RO hearing 
was held in January 1997.  In September 1998, the Board 
remanded this appeal to the RO to afford the veteran a Travel 
Board hearing, but in November 2002 he indicated that he no 
longer desired such hearing.  


REMAND

The veteran's service medical records indicate that he was 
treated for back, right hip, and leg and knee complaints 
during his period of service.  A June 1979 entry noted that 
he suffered a trauma to the left knee playing softball.  The 
assessment was a bruised ligament.  A May 1983 treatment 
entry reported that the veteran received an abrasion of the 
right hip during a softball game.  The assessment was 
superficial cellulitis secondary to an abrasion.  An April 
1986 chronological record of medical care noted a diagnosis 
of neuralgia of the left leg.  Another April 1986 entry noted 
that the veteran complained of pain and stiffness of the left 
knee.  The assessment was probable tendonitis of unknown 
cause.  A March 1987 entry noted that the veteran complained 
of pain on the posterior calves which was relieved by rest.  
Also, a January 1988 treatment entry indicated that the 
veteran complained of back pain on the left side of the rib 
cage after falling on his ribs playing softball.  The 
assessment was a back contusion.  

Additionally, a February 1988 emergency care and treatment 
entry related an assessment of abrasions of the right elbow 
and left knee.  A March 1990 emergency care and treatment 
entry noted that the veteran complained of pain in his upper 
legs as well as difficulty walking.  It was noted that the 
veteran had full range of motion and minimal tenderness of 
the sciatic notch.  The assessment was sciatic nerve 
inflammation.  A March 1992 entry noted that the veteran 
complained of numbness and burning pain in the left lateral 
thigh.  The assessment was neuralgia of the left lateral 
thigh.  The May 1992 service separation examination report 
included notations that the veteran's lower extremities, 
spine and other musculoskeletal system, and neurological 
evaluation were normal.  

The veteran underwent a VA general medical examination in 
August 1992.  He did not report any back, right hip, or knee 
complaints.  The examiner reported that there were no 
functional effects as to the musculoskeletal system and that 
the veteran's neurological evaluation was normal.  The first 
post-service clinical evidence now on file of any back, hip 
or knee complaints is a February 1995 treatment entry from 
the Naval Hospital in Groton, Connecticut, which noted that 
the veteran complained of burning and numbness in the knees.  
Subsequent treatment entries refer to right hip and back 
complaints.  

A July 1996 VA general medical examination noted that the 
veteran reported that he had right hip pain since 1985.  The 
veteran also complained of low back pain to the buttock and 
right leg with occasional numbness in both legs.  It was 
noted that lumbosacral spine film in March 1996 noted mild 
narrowing of L5-S1.  The diagnoses included degenerative 
joint disease with musculoskeletal strain with radiculopathy 
and questionable disc involvement at L4-L5.  The examiner did 
not comment as to the etiology of the diagnosed back 
disorder.  

In a December 1996 statement, Dr. E. G. Tucker, who was head 
of the acute care clinic at the Naval Hospital at Groton, 
Connecticut, stated that the veteran had a significant amount 
of years in the Navy and that he continued to have persistent 
and recurrent episodes of multiple arthralgias and back pain.  
Dr. Tucker essentially opined that the veteran's conditions 
began in service.  However, it is unclear what records Dr. 
Tucker actually reviewed when making this opinion.  

In an April 2002 statement, the veteran reported that he was 
receiving disability benefits from the Social Security 
Administration (SSA).  The SSA records have not been obtained 
and may be relevant to the VA claims for service connection

Since the time that the RO last reviewed the claims for 
service connection, and since the time of the last Board 
remand, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted, and this law provides additional rules concerning 
the VA's duty to assist and to notify the veteran.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In view of 
this law and the current state of the evidence, there is a 
further duty to assist the veteran with his claims.  This 
includes obtaining any additional pertinent post-service 
medical records including SSA records, and providing an 
additional VA examination with opinion on the nature and 
etiology of the claimed conditions.  Accordingly, the case is 
remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
since his release from active duty for 
back, right hip, and leg and knee 
problems.  The RO should then obtain 
copies of the related medical records 
which are not already on file.  

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding disability benefits, as well as 
copies of all related SSA decisions.  

3.  The RO should have the veteran undergo 
an appropriate VA to determine the nature 
and etiology of his claimed back disorder, 
right hip disorder, and disorder 
manifested by leg and knee numbness.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
reports should indicate that such has been 
accomplished.  Based on examination 
findings, a review of historical records, 
and medical principles, the examiner 
should provide a medical opinion, with 
full rationale, as to the approximate date 
of onset and etiology, including any 
relationship with the veteran's service, 
of any diagnosed back disorder, right hip 
disorder, and disorder manifested by leg 
and knee numbness.  

4.  Thereafter, the RO should assure that 
there has been compliance with the notice 
and duty to assist provisions of the VCAA.  
The RO should then review the claims for 
service connection for a back disorder, 
right hip disorder, and a disorder 
manifested by leg and knee numbness.  If 
the claims are denied, the RO should issue 
a supplemental statement of the case to 
the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


